COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Adriene Lewis Sibley v. City of Freeport

Appellate case number:    01-20-00602-CV

Trial court case number: 91447-T

Trial court:              239th District Court of Brazoria County

       It is ordered that the motion for en banc reconsideration is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: October 11, 2022.